DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pocketed springs of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeFranks et al. (U.S. Publication No. 2014/0189951), hereinafter referred to as DeFranks.
Regarding claim 1, DeFranks discloses a mattress 10, comprising:  a plurality of layers 50, 40, and 12 vertically stacked to one another, the plurality of layers 60, 50, 40, and 12 comprising a first layer 12; a second layer 40; and a third layer 50 (Figure 1), wherein the first layer 12 comprises a plurality of openings 20 defined therein being operably in fluidic communication with a plurality of fans (see paragraph 0018, where the air supply may be the air supply as described in U.S. Publication No. 2008/0148481 to Brykalski et al., where multiple fans 340A-F may be used to supply air to the mattress, see Brykalski et al. paragraphs 0079-0080 and Figure 7); and wherein the second layer 40 is disposed between the first layer 12 and the third layer 50 and comprises an array of springs (see DeFranks, paragraph 0023 and Figure 1).
Regarding claim 2, DeFranks discloses the subject matter as discussed above with regard to claim 1.  DeFranks further discloses wherein the first layer 12 is formed of a flex support foam for providing corner to corner support (paragraph 0016, where the first layer 12 is made of foam, and paragraph 0029 where the foam layers of the mattress 10 can be made of viscoelastic or non-viscoelastic of various densities of indentation load deflection (ILD) values).
Regarding claim 4, DeFranks discloses the subject matter as discussed above with regard to claim 1.  DeFranks further discloses wherein the array of springs (of second layer 40, paragraph 0023 and Figure 1) comprises hybrid support-springs for providing ventilation and 
Regarding claim 7, DeFranks discloses the subject matter as discussed above with regard to claim 1.  DeFranks further discloses wherein the second layer 40 further comprises four side walls (paragraph 0023) defining a housing therewith for accommodating the array of springs (paragraph 0023, where the side rail borders the outer row of coil springs).
Regarding claim 9, DeFranks discloses the subject matter as discussed above with regard to claim 1.  DeFranks further discloses wherein the third layer 50 is formed of a flex comfort foam (paragraph 0024, where the third layer 50 is made of foam, and paragraph 0029 where the foam layers of the mattress 10 can be made of viscoelastic or non-viscoelastic of various densities of indentation load deflection (ILD) values).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 8, 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DeFranks in view of Fux (U.S. Publication No. 2020/0029705).
Regarding claim 3, DeFranks discloses the subject matter as discussed above with regard to claim 1.  DeFranks does not disclose wherein the first layer has a thickness in a range of about 2-3 cm.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeFranks so the first layer has a thickness in a range of about 2-3 cm as taught by Fux, because doing so would merely amount to a change in the size of one known element (the first layer of DeFranks) to be the same as another, analogous element (the first, bottommost layer of Fux), in order to adjust to a desired level of comfort and support provided by the mattress (see Fux, paragraph 0086).  Moreover, it would have been an obvious matter of design choice to select the claimed size, because Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the thickness of the first layer is of another size.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and MPEP 2144.04 are relevant.
Regarding claim 5, DeFranks, as modified, discloses the subject matter as discussed above with regard to claims 1 and 3.  DeFranks, as modified, further discloses wherein the array of springs (of layer 40) comprises a plurality of pocket springs (see DeFranks, paragraph 0023).
Regarding claim 8, DeFranks discloses the subject matter as discussed above with regard to claim 1.  DeFranks does not disclose wherein the second layer has a thickness in a range of about 12- 20 cm.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeFranks so the second layer has a thickness in a range of about 12- 20 cm as taught by Fux, because doing so would merely amount to a change in the size of one known element (the second layer of DeFranks) to be the same as another, analogous element (the second, spring-filled layer of Fux), in order to adjust to a desired level of comfort and support provided by the mattress (see Fux, paragraph 0086).  Moreover, it would have been an obvious matter of design choice to select the claimed size, because Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the thickness of the first layer is of another size.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and MPEP 2144.04 are relevant.
Regarding claim 10, DeFranks discloses the subject matter as discussed above with regard to claim 1.  DeFranks does not disclose wherein the third layer has a thickness in a range of about 2-3 cm.
Fux teaches wherein the third layer (layer 4 of paragraph 0088, which corresponds layer 916 in Figure 11) has a thickness in a range of about 2-3 cm (paragraph 0088 where layer 4, which corresponds to layer 916. in Figure 11, is 1 inch thick or 2.54 centimeters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeFranks so the third layer has a thickness in a In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and MPEP 2144.04 are relevant.
Regarding claim 11, DeFranks discloses the subject matter as discussed above with regard to claim 1.  DeFranks further discloses wherein the plurality of layers further comprises a fourth layer 60 disposed on the third layer 50 (see DeFranks, Figure 1).  DeFranks does not disclose a fifth layer disposed on the fourth layer.
Fux teaches a fourth layer 938 disposed on the third layer 916, and a fifth layer 934 disposed on the fourth layer 938 (Figure 11, where Fux includes a first layer 912, second layer 914, and third layer 916).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeFranks, with a fifth layer disposed on the fourth layer as taught by Fux, because the additional layers of Fux provide additional means to provide the desired level of comfort and support to a mattress by using foam layers of different materials, thickness, and ILD values (see Fux, paragraph 0086).
Regarding claim 13, DeFranks, as modified, discloses the subject matter as discussed above with regard to claims 1 and 11.  DeFranks, as modified, further discloses wherein the fifth layer 934 is formed of a smart foam that is breathable, flexible and operably adapts to user body's natural contours (see Fux, paragraph 0085, where the top-most layer 934 is formed from shredded foam, and paragraph 0059, where shredded foam of the device of Fux may include shredded flexible polyurethane foam, shredded latex foam, shredded viscoelastic memory foam, or combinations thereof and the foam filled void spaces may supplemented with materials other than foams, such as fibers, gels, carbon or charcoal materials, horsehair).
Regarding claim 14, DeFranks discloses the subject matter as discussed above with regard to claims 1 and 11.  DeFranks, as modified, further discloses wherein the fourth and fifth layer (layer 1 and 3 of paragraph 0088, which corresponds layers 934 and 938 in Figure 11) has a thickness in a range of about 2-5cm (paragraph 0088 where layers 1 and 3, which corresponds to layers 934 and 938 in Figure 11, is 1 inch thick or 2.54 centimeters and 2 inches thick or 5.08cm, respectively, where 5.08cm is about 5cm).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DeFranks in view of Pennington et al. (U.S. Publication No. 2016/0227938), hereinafter referred to as Pennington.
Regarding claim 6, DeFranks discloses the subject matter as discussed above with regard to claims 1 and 4.  DeFranks does not disclose wherein the array of springs comprises about 1500-2500 pocket springs.
Pennington teaches an array of springs comprising about 1500-2500 pocket springs (Figure 3, where the mattress 102 shown has a grid of springs that are 36 springs along the width 302 and 44 springs along the length 304 for a total of 1584 springs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeFranks so the array of springs comprises .
Claim 7 is further rejected under 35 U.S.C. 103 as being unpatentable over DeFranks in view of Kluft (U.S. Patent No. 7,640,611).
Regarding claim 7, DeFranks discloses the subject matter as discussed above with regard to claim 1. DeFranks further discloses wherein the second layer 40 further comprises four side walls (paragraph 0023) defining a housing therewith for accommodating the array of springs (paragraph 0023, where the side rail borders the outer row of coil springs).  To the extent it may be argued that DeFranks does not sufficiently disclose four side walls defining a housing therewith for accommodating the array of springs, it would nevertheless be obvious as set forth below.
Kluft teaches four side walls 60 defining a housing therewith for accommodating the array of springs 80 (Figures 1 and 2, where the side walls 60 define an open rectangular box with two long side walls 64 and two short side walls, Col. 4, lines 3-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeFranks with four side walls defining a housing therewith for accommodating the array of springs as taught by Kluft, because the side walls of Kluft provide a sufficiently firm and resilient structure on the perimeter to prevent a user from rolling-off the bed (Col. 3, line 59-Col. 4, line 2).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DeFranks in view of Fux and further in view of Curtis (U.S. Publication No. 2020/0214467), with Twinning (U.S. Publication No. 2019/0358577) provided as a teaching reference.

Curtis teaches a layer is formed of a ventilated bamboo charcoal memory foam (paragraph 0026 and 0090 where the foam may be infused with charcoal and bamboo, and paragraph 0027, where the foam used may be memory foam, and paragraph 0012, where the foam may be provided with bores for ventilation), wherein the ventilated bamboo charcoal memory foam comprises a memory foam infused with bamboo charcoal, for regulating moisture, odor and/or temperature (paragraph 0026 and 0090 where the foam may be infused with charcoal and bamboo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeFranks so the fourth layer is formed of a ventilated bamboo charcoal memory foam, wherein the ventilated bamboo charcoal memory foam comprises a memory foam infused with bamboo charcoal, for regulating moisture, odor and/or temperature as taught by Curtis, because a ventilated, charcoal infused foam absorbs odor from air which passes through it (see Twinning, paragraph 0015).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over DeFranks in view of Jansen et al. (U.S. Publication No. 2020/0000241), hereinafter referred to as Jansen.
Regarding claim 15, DeFranks discloses the subject matter as discussed above with regard to claim 1.  DeFranks does not disclose a fabric cover for covering the plurality of layers.
Jansen teaches a fabric cover 170 for covering the plurality of layers 12 (Figure 3 and 10, and paragraphs 0059-0060)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Jacobs (U.S. Patent No. 2,485,493)
Letton et al. (U.S. Publication No. 2010/0325806)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ALISON N LABARGE/Examiner, Art Unit 3673           

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673